Order filed January 6, 2017




                                       In The


        Eleventh Court of Appeals
                               ________________

                  Nos. 11-16-00231-CR & 11-16-00232-CR
                             ________________

                   DANIEL RAY HECKLER, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                       On Appeal from the County Court
                             Howard County, Texas
                     Trial Court Cause Nos. 66,599 & 66,772


                                     ORDER
      These appeals have become stalled due to the failure of Daniel Ray Heckler
to file an appellate brief. In each appeal, Heckler filed a pro se notice of appeal from
a conviction for a Class C misdemeanor, and he represents himself in these appeals.
Heckler’s appellate briefs were originally due on December 2, 2016.                 On
December 12, this court notified Heckler that his briefs were past due and, on our
own motion, granted an extension of time for Heckler to file the briefs. We directed
him to file the briefs on or before December 23. We have not received any response
from Heckler, nor have we received a brief.
      Consequently, we abate the appeals and remand the causes to the trial court
so that it may first determine whether Heckler desires to prosecute these appeals and,
if so, then inquire as to whether Heckler has made any necessary arrangements for
filing the briefs. See TEX. R. APP. P. 38.8(b). The trial court is directed to make
appropriate findings and recommendations. The trial court clerk is directed to
prepare and forward to this court supplemental clerk’s records containing the
findings and recommendations of the trial court. The court reporter is directed to
prepare and forward to this court the reporter’s record from the hearing. These
records are due to be filed in this court on or before January 27, 2017.
      We note that, if the trial court determines that Heckler desires to prosecute
these appeals, Heckler is directed to file his appellate briefs in this court on or before
January 27, 2017. Should Heckler fail to do so, these appeals may be submitted
without briefs pursuant to Rule 38.8(b)(4) of the Texas Rules of Appellate
Procedure.
      The appeals are abated.


                                                       PER CURIAM


January 6, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                            2